DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 11/30/2020.

	Claims 2-15 previously presented. Claims 16-20 are added. Claims 2-20 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-6, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2010/0254900) in view of CN (104491918) and the article by Lin et al. “Comparison of physical–chemical properties of type I collagen from different species”, all references are of record.

Applicant Claims 
Claim 2 is directed to a resorbable preparation for medical use, comprising an amorphous hydrogel obtained from a mixture of animal collagen, glycerol and ozonized vegetable oil In water, wherein said mixture comprises water in a proportion ranging from 10% to 90% by weight, collagen in a proportion ranging from 40% to 70% by weight, glycerol in a proportion ranging from 20% to 50% by weight, and ozonized vegetable oil in proportion ranging from 0.001 % to 10% by weight; the proportion of water being defined as a function of the desired consistency for the resorbable preparation.


	Claims 9-15 are directed to intended use of the composition of claim 1 and claims 12 and 13 further recite method of making in addition to the intended use of the composition. The intended use and method of making the composition are not given patentable weight in searching the claims.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Campbell teaches composition that can be a film or shaped matrices useful for wound dressings and implants. The composition comprises biologically active proteins, sugars and lipids. The composition comprises polymer from natural source. Polymers includes collagen (abstract; ¶¶ 0070, 0111, 0112). The composition is biodegradable 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Campbell teaches vegetable oil in the composition, the reference however does not explicitly teach ozonized vegetable oil as instantly claimed by claim 2.
While Campbell teaches polymer including collagen from natural source that may suggest animal collagen, the reference does not explicitly teach animal collagen as instantly claimed by claim 2.
CN ‘918 teaches wound dressing comprising ozonized vegetable oil, and preferably sunflower. Ozonized vegetable oil has broad spectrum antibacterial and anti-inflammatory effects and suitable for infected wounds while being safe and reliable (see the entire provided translation, and in particular pages 2 and 3). 
Lin teaches collagen is an important biopolymer and has excellent biocompatibility. Collagen derived from porcine skin can be utilized as suitable material for preparing stable biocompatible collagen based biomaterial (see entire document, and in particular abstract and conclusion). 
   
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Further, one having ordinary skill in the art would have used animal collagen such as porcine skin collagen taught by Lin in as a biopolymer in the composition of Campbell because Lin teaches stability and biocompatibility of porcine skin collagen.
Regarding the limitation of “resorbable preparation”, the composition taught by Campbell is biodegradable and bioabsorbable.
Regarding the amounts of different ingredients as claimed by claims 2, 16 and 20, one having ordinary skill in the art would have determined the amount of each ingredients in light of the teaching of Campbell that glycerol forms 12.5-50% of the composition, so the other ingredients form the rest of the composition in amount of 87.5-50%.“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of 
Regarding claim 3, collagen taught by Campbell is not hydrolyzed, and provided in the form of sheet or powder as claimed.
Regarding sunflower oil claimed by claim 4, it is a preferred ozonized oil aught by CN ‘918.
Regarding hydrophilic drugs and hydrophobic drugs as claimed by claims 5 and 6, respectively, Campbell teaches biologically active sugars that are hydrophilic and biologically active lipids that are hydrophobic. In any event drugs can be either hydrophilic or hydrophobic, and not so many other options to choose from.  
Regarding intended use of the polymer composition in forming flexible sheet for wound as claimed by claim 9, it is taught by Campbell that teach the composition can be fabricated directly at a desired location.
Regarding claim 10 of using perforated or reticular sheet, Campbell teaches porous sheet.
Regarding claim 11 of using the composition for three dimensional dressings, it is taught by Campbell.
Regarding obtaining the film by printing or by molding as claimed by claims 12 
Regarding using the composition for tubular element as claimed by claim 14, it is taught by Campbell.
Regarding using the composition for ostomy as claimed by claim 15, it is taught by Campbell.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 7-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell, CN ‘918 and Lin as applied to claims 2-6, 9-16 and 2 above, and further in view of the article by Ng et al. “Development of biofilm-targeted antimicrobial wound dressing for the treatment of chronic wound infections”, of record.

Applicant Claims 
Claims 7, 18 and 19 recite that the composition comprises xylitol, and claims 8, 16 and 19 recite that the composition comprises lactoferrin.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Campbell, CN ‘918 and Lin are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Campbell teaches biologically active agents in the composition and suggests sugars and proteins, the reference however does not specifically teach xylitol as claimed by claims 7, 18-19, and lactoferrin as claimed by claims 8, 16 and 19.
Ng teaches biofilm-targeted antimicrobial wound dressing for the treatment of chronic wound infections comprising xylitol and lactoferrin that act synergistically to inhibit bacterial biofilm formation (see the entire document, and in particular page 1902). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition suitable for wound application comprising collagen, glycerol, water and ozonized vegetable oil, that further comprises biologically active sugars and proteins as taught by the combination of Campbell, CN ‘918 and Lin, and replace sugars and proteins with xylitol and lactoferrin taught by Ng. One would have been motivated to do so because Ng teaches xylitol and lactoferrin act synergistically to inhibit bacterial biofilm formation. One would reasonably expect formulating composition for wound application comprising 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicants argue that even if Campbell may disclose an embodiment of a composition including 12.5%-50% by weight of glycerol, it clearly fails to disclose a composition as claimed. The Office relies on In re Hoeschele, 406 F.2d 1403 (CCPA 1969) to support this assertion, which is not an analogous case to the present application. In In re Hoeschele, Appellant admits that the cited references teach the polymer of his invention falling within the broad scope of cited references; however, he contends that the references are sufficiently broad as to require a number of additional selections both as to ingredients and their ratios or proportions before one would obtain his invention as defined in the claims.” Id. at 1406. Thus, whether the references disclosed a composition having the claimed elements in the claimed proportions was not at issue in this case. In contrast, Campbell does not disclose (1) a mixture having the components of the mixture of claim 2 in the proportions recited in the claim, or (2) a mixture that includes all of the components recited in claim 2 in any proportion.

In response to this argument, it is argued that Campbell teaches 12.5-50% glycerol in the composition that implies 87.5-50% of other ingredients. The amounts implied by the references embrace the broadly claimed amounts, and would have suggested the amount of each claimed ingredient. In the light of this teaching of Campbell, one having ordinary skill in the art would have determined the amount of each of collagen, which is the main constituent of the wound dressing, and the amount to achieve the biodegradable dressing or implant. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. Based on the intended medical use of the claimed composition and site of its application, one would have determined the amount of each ingredients to achieve such a bioabsorbable composition. If Campbell was to teach all the claimed ingredients in the claimed amounts, the reference would have been an anticipatory reference. 

Applicants disagree with the office statement regarding optimizing the amount of a specific ingredient in a composition that is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Applicants argue that this is not a sufficient showing to show that a person would have arrived at the subject matter of claim 2 based on Campbell with “routine optimization.” As stated in MPEP 2144.05 (ll)(B): “In order to properly support a rejection on the basis that an invention is the result of ‘routine optimization’, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.” The Office Action does not provide any showing of such relevant facts or detailed underpinning reasoning, which is required for such a refusal. Here, the Office Action simply makes an assumption that the reference “implies” the amounts claimed, without a showing that Campbell (or the other cited references) actually discloses the claimed amounts of the claimed components. The Office Action’s assertion that further optimization is “routine” because such optimization is “customary” for a person of ordinary skill in the art is also akin to arguing that the claimed subject matter would have been obvious without further explanation. Therefore, the claimed mixture of elements and their proportions in claim 2 would not 

	In response to this argument, it is argued that Campbell teaches 12.5-50% glycerol in the composition that implies 87.5-50% of other ingredients. The amounts implied by the references embrace the broadly claimed amounts. The ultimate result achieved by the reference is what applicants had achieved, which is resorbable wound dressing or implant, therefore it is expected that the amounts used by the reference would be within that produce the successful resorbable wound dressing, i.e. within or overlapping with the claimed amounts, therefore resorbable composition is achieved. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. It is well settled that “the discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). The rationale for determining the optimal parameters for prior art result effective variables “flows from the ‘normal desire of scientists or artisans to improve upon what is already generally known.’” (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). One having ordinary skill in the art would have determined the amount of each ingredient to achieve a wound dressing or implant, etc. 
	
Applicants argue that throughout Campbell, the embodiments including glycerol, it is not mixed with water, but rather, it is added after or simultaneous to the removal of water from the hydrogel, including in several paragraphs relied upon by the Office. Campbell does not describe a mixture of 

In response to this argument, it is argued that as applicants themselves note and admit, Campbell teaches mixing the water to the glycerol and other ingredients of the composition. Therefore, the composition of Campbell comprised water in certain embodiments, see for example paragraphs [00020], [0025], [0029] that all suggested glycerol and water in the hydrogel composition. The claimed composition is hydrogel that contains water which means the composition is claimed in its status after absorbing water, and Campbell teaches hydrogel is formed by entrapping water molecules [0104]. It is not clear if the claimed composition is hydrated hydrogel after absorbing water. Campbell composition is partially hydrated hydrogel [0087], [0107] that is expected to absorb water to form hydrogel. In paragraph [0107] teaches not all the water is removed from the composition. The reference teaches water content is controlled by the drying process of the composition. Therefore, the hydrogel composition of Campbell comprises water and partially hydrated, at use will absorb more water. In paragraph [0115], while Campbell teaches plasticizer is added after removal of water, however, in other embodiments the reference teaches “addition of water and plasticizer can occur simultaneously”, and in the same paragraph the reference teaches “mixture of water and glycerol as plasticizer”. Therefore, the reference teaches different alternatives to removing water, which include adding water with plasticizer together, and adding mixture of glycerol and water as plasticizer. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Further it is noted that paragraph [0123] teaches removing water from the final tubular product that forms a tube. The claimed composition can be before forming the final product and before removing water. 
 
Applicants argue that Campbell teaches “epoxidized vegetable oil” for use in its materials as a possible plasticizer. See, e.g., Campbell, [0025], [0029], [0031], Epoxidized vegetable oil is a known plasticizer and used by Campbell as a possible plasticizer, which is readily understood to refer to “a chemical added especially to rubbers and resins to impart flexibility, workability, or stretchability.” Although both compounds include “vegetable oil”, ozonized vegetable oil is fundamentally different from epoxidized vegetable oil. The Office relies on CN ‘918 for the feature of claim 2 of ozonized vegetable oil, which describes “ozonated vegetable oils.” However, ozonized vegetable oil is not a plasticizer that could be used as a substitute or replacement for the epoxidized vegetable oil of Campbell, nor is there any disclosure or suggestion in CN ‘918 that ozonated vegetable ointment could be used as a substitute or replacement for epoxidized vegetable oil. A person having ordinary skill in the art would not have found it obvious to replace epoxidized vegetable oil with ozonized vegetable oil, because these are substantially different compounds that perform substantially different functions, and one would not be considered a replacement for the other as asserted by the Office.

In response to this argument, it is argued that even if Campbell was not teaching any vegetable oils at all, it is still obvious to add the ozonated vegetable oils taught by CN ‘918 to the composition of Campbell because Campbell uses his composition for wound treatment and CN ‘918 teaches broad spectrum antibacterial and anti-inflammatory effects of ozonated vegetable oils and their suitability for infected wounds while being safe and reliable. Applicants’ attention is directed to the scope of the present invention that is directed to a composition, and all the elements of the claimed composition is taught by combination of the cite references. The intended use of each individual ingredients does not impart patentability to the composition. The claims language does not exclude the presence of epoxidized vegetable oil taught by Campbell which is used as plasticizer. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the 

Applicants argue that it would not have been obvious to combine the ozonized vegetable ointment of CN’918 with the materials of Campbell in order to arrive at the subject matter of claim 2. CN ‘918 only describes use of ozonized vegetable ointment as entire layer of a dressing, and does not provide any disclosure or suggestion of using ozonized vegetable oil in a mixture in water to arrive at a mixture as claimed, nor does it disclose or suggest to a person having ordinary skill in the art how to arrive at or formulate such a mixture.

In response to this argument, it is argued that the present claims are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Applicant is also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532.
ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).
	Based on the disclosure by these references that these substances are used in compositions to treat wound, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat wound. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611